                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


    GUANG “BRADLEY” HONG,

               Plaintiff,                           Case No. 18-cv-10541

                  v.                         UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
     KEY SAFETY RESTRAINT
      SYSTEMS, INC., ET AL.,                  UNITED STATES MAGISTRATE JUDGE
                                                 STEPHANIE DAWKINS DAVIS
             Defendants.
                                      /

    OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
                 SUMMARY JUDGMENT [#29]

                               I. INTRODUCTION

      Plaintiff Bradley Hong initiated this employment discrimination suit on

February 14, 2018, alleging violations of both state and federal law. Dkt. No. 1.

Defendants now move for summary judgment on both claims in Plaintiff’s

Complaint. Dkt. No. 29.

      Present before the Court is Defendants’ Motion for Summary Judgment

[#29]. After reviewing the briefs, the Court finds that it can resolve the matter

without a hearing. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth below,

the Court will DENY Defendants’ Motion.




                                       -1-
                                 II. BACKGROUND

      Plaintiff Bradley Hong is a Chinese-American United States citizen who

began working for Defendant Key Safety Restraint Systems (“KSS”) on October

15, 2007 as its Vice President for Global IT. Dkt. No. 1, p. 2 (Pg. ID. 2). At all

relevant times to this suit, KSS has been owned by Ningbo Joyson Electronic Corp.

(“Joyson Electronic”), a Chinese company headquartered in Ningbo, China. Dkt.

No. 29, p. 12 (Pg. ID 309).

      In April 2017, Defendant Joe Perkins became Plaintiff’s supervisor at KSS.

Id. at p. 8 (Pg. ID 451). Plaintiff asserts that during staff meetings, Perkins would

regularly make disparaging remarks directed at people of Chinese ethnicity, and

specifically towards Joyson Electronic’s leadership team. Dkt. No. 34, p. 8 (Pg. ID

451). Plaintiff claims Perkins would make statements such as, “Your Chinese

people doing this” and “Your Chinese people doing that,” and would frequently

call ideas coming from Joyson Electronic, “F’ing stupid.” Dkt. No. 29-5, p. 4-5

(Pg. ID 365-66). Jie Song -- a senior manager at KSS -- corroborated this pattern

of behavior, testifying that when he previously worked with Perkins at a company

called Nexteer, Perkins would use the “F word” in a way that was derogatory

towards the Chinese. Dkt. No. 34-8, p. 12 (Pg. ID 538).1



1
 Jie Song also testified that he reported Perkins’ conduct while at Nexteer. See
Dkt. No. 34-8, p. 12 (Pg. ID 538).

                                         -2-
      At one particular meeting held the day before Plaintiff was terminated from

KSS, Perkins was discussing Joyson Electronic’s impending acquisition of a North

American company. Dkt. No. 29-5, p. 7 (Pg. ID 368). During that discussion,

Plaintiff claims Perkins made the following statement: “You know Trump doesn’t

like fucking Chinese, so the chance of that approval I guess is pretty low.” Id.

According to Plaintiff, Perkins then added, “Bradley, I don’t mean you.” Id.

While Plaintiff acknowledges that Perkins’ comments were typically aimed at

Joyson Electronic, and never Plaintiff personally, he maintains that such comments

made him feel uncomfortable. Id. at p. 5 (Pg. ID 366). Especially since Perkins

would regularly single Plaintiff out by saying, “sorry, Bradley.” Id.

      On September 1, 2017, Yuxin Tang was appointed to serve as interim

President of KSS. Dkt. No. 29, p. 13 (Pg. ID 310). Joyson Electronic directed

Tang to begin taking measures to improve KSS’s financial performance. Id. To

that end, Tang informed the management team at KSS, which included Perkins,

that the company would be undergoing a reduction in force (“RIF”). Dkt. No. 35-

2, pp. 19-20 (Pg. ID 706-07). During a meeting held with the management team

on October 2, 2017, Tang identified several positions within KSS that he thought

could be eliminated during the RIF to help reduce expenses. Dkt. No. 29, p. 15 Pg.

ID 312).    He specifically identified five Vice President positions, including




                                         -3-
Plaintiff’s position of VP for IT.    See Dkt. No. 29-2, p. 17 (Pg. ID 347).2

Ultimately, however, Tang left it to the discretion of his management team to make

recommendations as to who KSS should terminate. See Dkt. No. 35-2, p. 20 (Pg.

ID 707) (Q: Did you give the US management team discretion to come up with a

proposal as to how this would be accomplished? Tang: Yeah, based on this target I

asked everybody to come up with a proposal and work with HR.).

      On October 17, 2017, Perkins emailed Tang a list of individuals that he

recommended terminating as a beginning point for the RIF. See Dkt. No. 29-8, pp.

13-14 (Pg. ID 395-96). Among the list of individuals was Plaintiff -- one of two

Chinese employees that Perkins selected for the RIF. Id. In a sworn declaration,

Tang claims that he specifically directed Perkins to place Plaintiff’s name on the

list because Tang had doubts about Plaintiff’s potential moving forward. See Dkt.

No. 29-2, p. 7 (pg. ID 337). But in an earlier deposition, Tang testified that the

names on the termination list were presented to him by the management team. See

Dkt. No. 35-2, p. 22 (Pg. ID 709). Further, that because he had just arrived in the

United States, he trusted his management team to identify the right individuals to

terminate. See id.

      On October 27, 2017, Defendant KSS notified Plaintiff that he had been

terminated as part of the RIF. Dkt. No. 34, p. 9 (Pg. ID 452). Following his

2
 Of the five VP positions identified during the meeting, only Plaintiff’s position
was actually eliminated during the RIF. Dkt. No. 34, p. 13 (Pg. ID 456).

                                        -4-
termination, Nathen Rajen -- Plaintiff’s subordinate -- assumed Plaintiff’s job

responsibilities. Id. at p. 13 (Pg. ID 456). According to Tang, Rajen took over as

the functional head of IT, but without the title. Id. at pp. 13-14 (Pg. ID 456-57).

      Plaintiff now brings the instant suit, alleging he was wrongfully terminated

on account of his race, in violation of 42 U.S.C. § 1981 and Michigan’s Elliot-

Larsen Civil Rights Act (“ELCRA”). See Dkt. No. 1.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”        Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.




                                         -5-
                                  IV. DISCUSSION

      Defendants move for summary judgment on both claims raised in Plaintiff’s

Complaint, arguing Plaintiff has failed to present any direct or circumstantial

evidence of discrimination. The Court will disagree.

      Employment discrimination claims brought under § 1981 and the ELCRA

are evaluated under the same standards and evidentiary structure. White v. Baxter

Healthcare Corp., 533 F.3d 381, 391 (6th Cir. 2008). First, a claimant may satisfy

their burden of proof at the summary judgment stage by presenting direct evidence

of discrimination. Id. at 391 n.5. Direct evidence is “that evidence which, if

believed, requires the conclusion that unlawful discrimination was at least a

motivating factor in the employer’s actions.” Id. (quoting Jacklyn v. Schering-

Plough Healthcare Prods. Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)).

Alternatively, a claimant may satisfy their burden through presenting

circumstantial evidence of discrimination. Id. Circumstantial evidence “is proof

that does not on its face establish discriminatory animus, but does allow a

factfinder to draw a reasonable inference that discrimination occurred. Id. (citing

Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997)). Here, Plaintiff has

presented circumstantial evidence of racial discrimination sufficient to satisfy his

burden of proof at the summary judgment stage.




                                         -6-
      A. Plaintiff has not Presented Direct Evidence of Racial Discrimination.


      Direct evidence of intentional discrimination “must establish not only that

the plaintiff’s employer was predisposed to discriminate on the basis of [race], but

also that the employer acted on that predisposition.” Hein v. All Am. Plywood Co.,

Inc., 232 F.3d 482, 488 (6th Cir. 2000). The Sixth Circuit has held that “[a]ny

discriminatory statements must come from decisionmakers to constitute evidence

of discrimination.” Geiger v. Tower Auto., 579 F.3d 614, 620-21 (6th Cir. 2000).

“Statements by nondecisionmakers, or statements by decisionmakers unrelated to

the decisional process itself [cannot] suffice to satisfy the plaintiff’s burden . . . of

demonstrating animus.” Id. at 621 (quoting Bush v. Dictaphone Corp., 161 F.3d

363, 369 (6th Cir. 1998)).

      Here, while Perkins’ remarks regarding the Chinese were certainly insulting

and offensive, they do not constitute direct evidence of racial discrimination.

Plaintiff acknowledged that Perkins’ comments were never aimed at him

personally; rather, they were generally directed at some business-related issue with

Joyson Electronic -- KSS’s parent company. See Dkt. No. 29-5, p. 5 (Pg. ID 366).

Because these remarks were not made in relation to Plaintiff’s discharge, they

would require the factfinder to draw an inference to conclude that Plaintiff’s

termination was racially motivated. See Johnson v. Kroger Co., 319 F.3d 858, 865

(6th Cir. 2003) (“[D]irect evidence of discrimination does not require a factfinder


                                          -7-
to draw any inferences in order to conclude that the challenged employment action

was motivated at least in part by prejudice against members of the protected

group.”). This does not constitute direct evidence of racial discrimination. See

Geiger, 579 F.3d at 621 (holding statements by decisionmakers unrelated to the

decisional process itself cannot satisfy plaintiff’s burden of demonstrating animus).

      B. Plaintiff has Presented Circumstantial Evidence of Racial
         Discrimination.


      “Absent direct evidence of discrimination, claims brought pursuant to Title

VII’s antidiscrimination provision, § 1981, and the Elliot-Larsen Act are subject to

the tripartite burden-shifting framework first announced by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” White, 533 F.3d at

391. Under this framework, the plaintiff bears the initial burden of establishing a

prima facie case of discrimination by a preponderance of the evidence. Id. If

satisfied, then “the burden shifts to the defendant to offer a legitimate, non-

discriminatory reason for the adverse employment action.” Id. “Finally, if the

defendant succeeds in this task, the burden shifts back to the plaintiff to show that

the defendant’s proffered reason was not its true reason, but merely a pretext for

discrimination.” Id. at 391-92.




                                         -8-
      1. Plaintiff has Established a Prima Facie Case of Racial
         Discrimination.

      To establish a prima facie case of discrimination using circumstantial

evidence, a plaintiff must demonstrate four elements: (1) that he was a member of

a protected class; (2) that he was discharged; (3) that he was qualified for the

position held; and (4) that he was replaced by someone outside of the protected

class. See Allen v. Highlands Hosp. Corp., 545 F.3d 387, 394 (6th Cir. 2008).

Only the fourth element is at issue here.


      When termination arises as part of a RIF, the Sixth Circuit “has modified the

fourth element to require the plaintiff to provide ‘additional direct, circumstantial,

or statistical evidence tending to indicate that the employer singled out the plaintiff

for discharge for impermissible reasons.’”        Geiger, 579 F.3d at 623 (quoting

Barnes v. GenCorp, 896 F.2d 1457, 1465 (6th Cir. 1990)). For reference, “[a]n

employee is not eliminated as part of a work force reduction when he or she is

replaced after his or her discharge. A person is considered replaced ‘only when

another employee is hired or reassigned to perform the plaintiff’s duties.’ A

person is not considered replaced when his duties are absorbed by another person

‘or when the work is redistributed among other existing employees already

performing related work.’” Id. (quoting Barnes, 896 F.2d at 1465).




                                            -9-
      Here, the evidence suggests that Plaintiff was terminated as part of a RIF at

KSS. Though Yuxin Tang testified that Nathan Rajen became the functional head

of IT following Plaintiff’s termination, there is no evidence implying Rajen no

longer performed his own job duties as well. See Pierson v. Quad/Graphics

Printing Corp., 749 F.3d 530, 537 (6th Cir. 2014) (“[W]e have consistently found

that a ‘plaintiff’s job was simply eliminated’ when the plaintiff’s ‘former duties

were assumed by [a younger employee], who performed them in addition to his

other functions.’”) (quoting Sahadi v. Reynolds Chem., 636 F.2d 1116, 1117 (6th

Cir. 2012)). In fact, both Tang and Perkins testified that Rajen’s job title remained

the same, even after he assumed Plaintiff’s responsibilities. See Dkt. No. 34-16, p.

3 (Pg. ID 615); Dkt. No. 29-9, p. 13 (Pg. ID 411). Considering that Rajen was

Plaintiff’s subordinate and already performing similar work, it makes logical sense

that Rajen would be tasked with these additional responsibilities.


      Because Plaintiff was terminated as part of a RIF, he must present additional

direct, circumstantial, or statistical evidence indicating his employer singled him

out for impermissible reasons. See Geiger, 579 F.3d at 623. Plaintiff can satisfy

this burden, for example, by showing his employer “made statements indicative of

a discriminatory motive.” See Barnes, 896 F.2d at 1466.




                                        -10-
      As an initial matter, it is necessary to determine whether Defendant Perkins

had influence over Plaintiff’s discharge. See Madden v. Chattanooga City Wide

Serv. Dep’t, 549 F.3d 666, 677 (6th Cir. 2008) (“[W]hen a plaintiff challenges his

termination as motivated by a supervisor’s discriminatory animus, he must offer

evidence of a ‘causal nexus’ between the ultimate decisionmaker’s decision to

terminate the plaintiff and the supervisor’s discriminatory animus.”). While Yuxin

Tang represents to be the ultimate decisionmaker, a reasonable juror could

conclude that Tang deferred to the judgment of Perkins.           Undeniably, Tang

testified that he left it to the discretion of his management team to work with HR

and come up with a proposal as to who KSS should terminate as part of the RIF.

See Dkt. No. 35-2, p. 20 (Pg. ID 707). He also testified that since he had just

arrived in the United States, he trusted his team to identify the right individuals to

terminate. See id. at p. 22 (Pg. ID 709). Even more, that he did not require his

team to justify their selections and did not make any changes to their selections.

Dkt. No. 29-7, p. 6 (Pg. ID 382).


      Still, Defendants argue that Tang was solely behind Plaintiff’s firing because

(1) he had previously identified Plaintiff’s VP position among those VP positions

that were expendable, and (2) he specifically directed Perkins to place Plaintiff on

the termination list. In regard to the first argument, since only one out of the five

VP positions that Tang identified were actually eliminated during the RIF, a


                                        -11-
reasonable juror could conclude that the management team, not Tang, ultimately

controlled the RIF. See Dkt. No. 34, p. 13 (Pg. ID 456).


      The same can be said with respect to Defendants’ second argument. During

his deposition, Tang testified that his management team presented him with a list

of individuals to terminate during the RIF, not the other way around. See Dkt. No.

29-7, p. 6 (Pg. ID 382). It was not until after this deposition that Tang gave a

sworn declaration stating, “I instructed Mr. Perkins to place Mr. Hong on his list

for job elimination.” See Dkt. 29-2, p. 7 (Pg. ID 337). While these two accounts

do not necessarily contradict one another, a reasonable juror could view them as

inconsistent. And tellingly, Perkins would not confirm that Tang gave him this

explicit instruction. See Dkt. No. 29-9, p. 11 (Pg. ID 409) (Q: So, basically you’re

saying Mr. Tang, who was the acting CEO at the time, put Mr. Hong on the RIF

list? Perkins: He provided the first indication as to that direction, and then allowed

me to make a recommendation that he was the final approver of.) (emphasis

added).


      In short, viewing the evidence in a light most favorable to Plaintiff, the

Court finds that a reasonable juror could conclude that Perkins was either the

decisionmaker behind Plaintiff’s termination or at least influenced Plaintiff’s

termination. See Noble v. Brinker Intern., Inc., 391 F.3d 715, 723 (6th Cir. 2004)



                                        -12-
(holding one supervisor’s animus can be imputed to the final decisionmaker where

there is evidence that the supervisor somehow influenced the termination decision).

Hence, the question now becomes whether Plaintiff has provided sufficient

circumstantial evidence of Perkins’ alleged racial animus, such that it can be

inferred that Plaintiff was terminated on account of his race. The Court finds that

Plaintiff has carried that burden here.


      Plaintiff has presented corroborated evidence that Perkins regularly made

comments during staff meetings that could be seen as derogatory towards people of

Chinese ethnicity. See (Jie Song Dep.) Dkt. No. 34-8, p. 12 (Pg. ID 538). And

according to Plaintiff, Perkins would half-heartedly apologize for these comments,

suggesting he recognized their inflammatory nature. See Dkt. No. 29-5, p. 5 (Pg.

ID 366). While this is not direct evidence that Plaintiff was terminated on account

of his race, it certainly suggests that Perkins may have harbored a discriminatory

animus towards people of Chinese ethnicity. Accordingly, Plaintiff has provided

the additional circumstantial evidence necessary to satisfy his burden of

establishing a prima facie case of racial discrimination.


      2. Defendants have Offered a Legitimate, Non-Discriminatory Reason
         for Plaintiff’s Adverse Employment Action.

      Neither party disputes whether Defendants’ proffered reason for Plaintiff’s

termination -- the RIF -- qualifies as a legitimate, non-discriminatory justification.


                                          -13-
Accordingly, the Court finds that Defendants have carried their burden at this

second step of the McDonnell-Douglas framework.


      3. Plaintiff has Presented Circumstantial Evidence Suggesting Perkins
         may have used the Reduction in Force as a Cover to Terminate
         Plaintiff on Account of his Race.

      “A plaintiff can refute the legitimate, nondiscriminatory reason that an

employer offers to justify an adverse employment action ‘by showing that the

proffered reason (1) has no basis in fact, (2) did not actually motivate the

defendant’s challenged conduct, or (3) was sufficient to warrant the challenged

conduct.’” Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 576 (6th Cir.

2003) (quoting Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000)). A

reduction in force for economic reasons “does not operate as a complete defense”

to a claim of employment discrimination, so long as the plaintiff “produce[s]

sufficient evidence from which a jury could find that [the defendant] unlawfully

implemented this reduction in force.” Kulling v. Grinders for Indus., Inc., 185 F.

Supp. 2d 800, 805 (E.D. Mich. 2002).

      Here, the Court has already highlighted the fact that Perkins regularly made

remarks that could be viewed as derogatory by people of Chinese ethnicity.

Importantly, these were more than just stray, irrelevant remarks. See Ercegovich v.

Goodyear Tire & Rubber Co., 154 F.3d 344, 356 (6th Cir. 1998) (“[W]hen

assessing the relevancy of an allegedly biased remark where the plaintiff presents


                                       -14-
evidence of multiple discriminatory remarks or other evidence of pretext, we do

not view each discriminatory remark in isolation, but are mindful that the remarks

buttress one another as well as any other pretextual evidence supporting an

inference of discriminatory animus.”).      At the very least, this provides some

evidence upon which a reasonable juror could conclude that Perkins harbored

racial animus and acted on this animus to either terminate or influence Plaintiff’s

termination under the cover of a RIF. This is especially true where, according to

Tang, the management team was not required to justify their selection of

employees terminated in the RIF. See Dkt. No. 29-7, p. 6 (Pg. ID 382).

      While Perkins suggests he recommended Plaintiff’s termination because

Plaintiff was not meeting expected standards, Perkins could not recall any exact

reasons for this assessment of Plaintiff’s performance. See id. at pp. 5-6 (Pg. ID

403-04). Even when Perkins tried to articulate an explanation, he could not recall

ever discussing those things with Plaintiff or documenting his concerns about

Plaintiff’s performance. See id. Notably, Jason Lou -- former CEO of KSS --

testified that during his tenure at KSS, Plaintiff had never been placed on a

Performance Improvement Plan: KSS’s formal process for handling employees

performing below company standards. See Dkt. No. 34-23, pp. 6-9 (Pg. ID 669-

72). This further calls into question the validity of Perkins’ assessment.




                                        -15-
      In sum, Plaintiff has established a potential nexus between Perkins’ alleged

animus and Plaintiff’s eventual termination. Construing all of the evidence and all

reasonable inferences in a light most favorable to the non-moving party, the Court

finds that Plaintiff has presented sufficient circumstantial evidence to suggest he

may have been terminated in the RIF on account of his race. Finally, while not

directly attributable to Perkins, the fact that KSS terminated only about half of the

workforce it purportedly needed to discharge during the October RIF, and never

followed up with a second RIF in December as planned, adds further suspicion

surrounding the manner in which Plaintiff was fired. See Dkt. No. 34-11, pp. 5-6

(Pg. ID 552-53).3

                                  V. CONCLUSION

      For the reasons stated herein, the Court will DENY Defendants’ Motion for

Summary Judgment [#29].

      IT IS SO ORDERED.



Dated:       April 3, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge


3
 Deposition of HR Officer Joanne Thomas (Q: But when you only got 26 -- I
mean, these names weren’t adding up to the number you needed, correct? A:
Correct.) (Q: And in terms of December, when in December was the next round
done? A: It did not happen.).

                                        -16-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, April 3, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -17-
